COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-03-348-CR

2-03-349-CR

                                                  
2-03-350-CR

                                                  2-03-351-CR

                                                  2-03-352-CR

                                                  2-03-353-CR



RONALD ALFRED DROUIN                   					APPELLANT

A/K/A RONALD A. DROUIN



V.

THE STATE OF TEXAS	STATE

----------

FROM THE 372
ND
 
DISTRICT 
COURT OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion To Withdraw And Dismiss The Appeal.”  Although appellant has not signed the motion in compliance  with rule 42.2(a) of the rules of appellate procedure, appellant stated at an abatement hearing held in the trial court on March 12, 2004, that he no longer wishes to pursue his appeal. 
Tex. R.
 
App
. P. 42.2(a).  Because the record of that hearing is before us, we suspend rule
 42.2(a)’s requirement that appellant sign the motion to dismiss the appeal.  
Id.;
 
see
 
Tex. R. App. P.
 2.  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See
 
Tex. R. App. P.
 43.2(f). 																	

PER CURIAM



PANEL D:	GARDNER, WALKER, and MCCOY, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 6, 2004							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.